Execution Version SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the 15th day of January, 2009, by and among COMPX INTERNATIONAL INC. (the “Borrower”), COMPX SECURITY PRODUCTS INC., COMPX PRECISION SLIDES INC., COMPX MARINE INC., CUSTOM MARINE INC. (f/k/a CUSTOM MARINE ACQUISITION, INC.), LIVORSI MARINE, INC., WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as Administrative Agent (in such capacity, the “Administrative Agent”) and a Lender, COMPASS BANK and COMERICA BANK (collectively with Wachovia referred to herein as the “Lenders”). R E C I T A L S: The Borrower, the Administrative Agent and the Lenders have entered into a certain Credit Agreement dated as of December 23, 2005, as amended by the First Amendment thereto dated as of October 16, 2007 (as so amended, the “Credit Agreement”).Capitalized terms used in this Amendment that are not otherwise defined in this Amendment shall have the respective meanings assigned to them in the Credit Agreement.In connection with the Credit Agreement, the Subsidiary Guarantors have executed the Subsidiary Guaranty Agreement in favor of the Administrative Agent, for the ratable benefit of the Administrative Agent and the Lenders. The Borrower and the Subsidiary Guarantors have requested that the Administrative Agent and the Lenders extend the term of the Credit Agreement, and, subject to the terms and conditions in this Amendment and in the Credit Agreement, as amended hereby, the Administrative Agent and the Lenders have agreed to such extension. In connection with the extension of the term of the Credit Agreement, the Lenders, the Administrative Agent, the Subsidiary Guarantors and the Borrower desire to amend the Credit Agreement upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of these Recitals and the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower, the Subsidiary Guarantors, the Administrative Agent and the Lenders, intending to be legally bound hereby, agree as follows: SECTION 1.Recitals.The Recitals are incorporated herein by reference and shall be deemed to be a part of this Amendment. SECTION 2.Amendments.The Credit Agreement is hereby amended as set forth in this Section 2. (a)Amendments to Section 1.1.Section 1.1 of the Credit Agreement is amended as follows: (1)By amending and restating the definition of “Base Rate” set forth therein to read in its entirety as follows: “ “Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1/2 of 1% and (c) the one-month LIBOR Rate plus 3.25%.Each change in the Base Rate shall take effect simultaneously (x) in the case of clauses (a) and (b), with the corresponding change or changes in the Prime Rate orthe Federal Funds Rate or (y) in the case of clause (c), on the first day of each calendar month, and if such day is not a Business Day (including for purposes of this definition, a Business Day described in clause (b) of the definition of Business Day), then on the immediately preceding Business Day.” (2)By deleting the definition of “Calculation Date” set forth therein; and (3)By amending and restating the definition of “Consolidated Net Worth” set forth therein to read in its entirety as follows: “ “Consolidated Net Worth”means, with respect to the Borrower and its Subsidiaries, on any date of determination, the total stockholders’ equity (including capital stock, additional paid-in capital and retained earnings after deducting the treasury stock) of the Borrower and its Subsidiaries appearing on a Consolidated balance sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP (excluding on a cumulative basis any adjustments for foreign currency translation).” (4)By inserting the following new definition in appropriate alphabetical order to read in its entirety as follows: “ “Initial Extension Date”means January 15, 2009.” (b)Amendment to Section 2.8.Section 2.8 of the Credit Agreement is amended and restated to read in its entirety as follows: “SECTION 2.8Termination of Credit Facility.The Credit Facility shall terminate on the earliest of (a) January 15, 2012, (b) the date of termination by the Borrower pursuant to Section 2.7 or (c) the date of termination by the Administrative Agent on behalf of the Lenders pursuant to Section 11.2(a).” (c)Amendment to Section 4.1.Clause (c) of Section 4.1 of the Credit Agreement is amended and restated to read in its entirety as follows: “(c) “Applicable Margin” shall mean:(i) in the case of each LIBOR Rate Loan, 3.25% and (ii) in the case of each Base Rate Loan, 1.00%.” (d)Amendment to Section 4.3.Clause (a) of Section 4.3 of the Credit Agreement is amended and restated to read in its entirety as follows: “(a)Commitment Fee.Commencing on the Closing Date, the Borrower shall pay to the Administrative Agent, for the account of the Lenders, a non-refundable commitment fee at a rate per annum equal to 0.50% on the average daily unused portion of the Aggregate Commitment; provided that the amount of outstanding Swingline Loans and Alternative Currency Loans shall not be considered usage of the Revolving Credit Commitment for the purpose of calculating such commitment fee with regard to any Lender other than the Swingline Lender (as to outstanding Swingline Loans) and the Alternative Currency Lender (as to outstanding Alternative Currency Loans).The commitment fee shall be payable in arrears on the last Business Day of each calendar quarter during the term of this Agreement commencing March 31, 2009, and on the Revolving Credit Termination Date.Such commitment fee shall be distributed by the
